Citation Nr: 1714802	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-08 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left elbow disability.

2. Entitlement to service connection for a right elbow disability.

3. Entitlement to an initial compensable evaluation for bilateral hallux valgus with osteoarthritis of the bilateral first metatarsophalangeal joints.

4. Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left wrist.

5. Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right wrist.

6. Entitlement to an initial evaluation in excess of 20 percent prior to September 22, 2014, and 40 percent thereafter, for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 2007 to March 2010.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the appeal has been transferred to the RO in Newark, New Jersey.

These issues were remanded by the Board in June 2014.  Development was accomplished and the matter has been returned to the Board.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with a chronic left elbow disability at any point during the appeal period.

2. The Veteran has not been diagnosed with a chronic right elbow disability at any point during the appeal period.

3. The Veteran has been diagnosed with degenerative arthritis of the first metatarsophalangeal joints bilaterally, a group of minor joints, with objective evidence of painful motion; hallux valgus is not manifest in either lower extremity by severe symptoms equivalent to amputation of the great toe or post-operative residuals with resection of the metatarsal head.

4. The Veteran has been assigned the maximum schedular evaluation available for limitation of motion of the left wrist throughout the appeal period; ankylosis of the left wrist is not demonstrated by the medical evidence of record.

5. The Veteran has been assigned the maximum schedular evaluation available for limitation of motion of the right wrist throughout the appeal period; ankylosis of the right wrist is not demonstrated by the medical evidence of record.

6. Prior to September 22, 2014, the Veteran's service-connected DDD of the lumbar spine was manifested by no more than subjective complaints of pain and objective evidence of decreased range of motion with flexion of the lumbar spine limited to more than 30 degrees; there is no objective evidence of ankylosis, incapacitating episodes totalling at least four weeks in a 12-month period, or associated neurological disability.

7. As of September 22, 2014, the Veteran's service-connected DDD of the lumbar spine is manifest by no more than subjective complaints of pain and objective evidence of decreased range of motion with flexion of the lumbar spine limited to 30 degrees or less; there is no objective evidence of ankylosis, incapacitating episodes totalling at least six weeks in a 12-month period, or associated neurological disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left elbow disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to service connection for a right elbow disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for a single initial evaluation of 10 percent, but not greater, for bilateral hallux valgus with osteoarthritis of the bilateral first metatarsophalangeal joints have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.45, 4.71(a), Diagnostic Codes 5003, 5280 (2016).

4. The criteria for an initial evaluation in excess of 10 percent for osteoarthritis of the left wrist have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 4.1, 4.7, 4.71(a), Diagnostic Code 5215 (2016).

5. The criteria for an initial evaluation in excess of 10 percent for osteoarthritis of the right wrist have not been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.71(a), Diagnostic Code 5215 (2016).

6. The criteria for an initial evaluation in excess of 20 percent prior to September 22, 2014, and 40 percent thereafter, for DDD of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology and basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As noted above, the instant appeal has been previously remanded in June 2014.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

The Veteran asserts service connection for a bilateral elbow disability.  Specifically, he asserts he suffered from bilateral elbow pain in service.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Significantly however, the reports of both June 2010 and December 2015 VA examinations found no pathology to support a diagnosis of a disability of either elbow.  The Board acknowledges the Veteran's complaints of bilateral elbow pain, and that he is competent to report such symptomatology.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran is not shown to have the medical expertise required to competently diagnose himself with a chronic disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming arguendo that the Veteran experienced elbow pain during service, such symptomatology is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Absent a diagnosis of a chronic disability of either elbow at any point during the appeal period, the preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for left and right elbow disabilities must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Initial Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (i.e., "staged ratings").  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Bilateral Hallux Valgus

The Veteran's service-connected bilateral foot disability, diagnosed as bilateral hallux valgus with osteoarthritis of the bilateral first metatarsophalangeal joints, has been assigned an initial noncompensable evaluation throughout the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under this Diagnostic Code, a maximum 10 percent evaluation is warranted for unilateral hallux valgus with either severe symptomatology equivalent to amputation of the great toe or post-operative residuals with resection of the metatarsal head.  Id.

Both June 2010 and September 2014 VA examination reports indicate the Veteran bilateral foot pain with no more than mild to moderate symptomatology and active motion of the metatarsophalangeal joint of the great toes.  While the Veteran underwent a bunionectomy several years prior to service, there is no indication post-operative residuals include resection of the metatarsal head.  

The Board has considered other potentially applicable Diagnostic Codes.  In this regard, while the June 2010 VA examination report indicates mild hammer toes from the second through fifth toes bilaterally, a compensable evaluation is not warranted under Diagnostic Code 5282 absent a finding of hammer toe in all toes.  Furthermore, as hallux valgus is specifically listed in 38 C.F.R. § 4.71a and, therefore, the Veteran's bilateral foot disability cannot be rated by analogy under Diagnostic Code 5284 pertaining to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015).

Finally, the Board again notes the Veteran has been diagnosed by x-ray testing with arthritis of the bilateral first metatarsophalangeal joints.  See, e.g., June 2010 VA examination report.  He has also presented objective, credible evidence of painful motion of the joints bilaterally.  Pursuant to Diagnostic Code 5003, absent compensable limitation of motion of the joint, a rating of 10 percent is applicable for each group of minor joints affected by arthritis with satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2016).  As such, a single 10 percent evaluation is warranted for arthritis of the bilateral first metatarsophalangeal joints.

In sum, the Board finds a preponderance of the evidence is against the assignment of an initial compensable evaluation for the Veteran's bilateral foot disabilities based on the diagnostic criteria applicable to hallux valgus or hammer toes.  However, with x-ray evidence of arthritis of the bilateral first metatarsophalangeal joints, the Board finds a single initial evaluation of 10 percent is warranted.


Osteoarthritis of the Left and Right Wrists

The Veteran's osteoarthritis of the left and right wrists have been separately evaluated as 10 percent disabling throughout the appeal pursuant to 38 C.F.R. § 4.71(a), Diagnostic Code 5215, pertaining to limitation of motion of the wrist.  

Under this Diagnostic Code, 10 percent is the maximum schedular evaluation available for limitation of the wrist, whether of the dominant or non-dominant extremity.  A higher evaluation is not warranted unless ankylosis is present in the wrist.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5214.  However, there is no medical evidence to demonstrate the Veteran suffers from ankylosis of either wrist.  In this regard, a September 2014 VA wrist conditions examination notes the Veteran suffers from mild osteoarthritis of the bilateral wrists, right more than left.  Further, the examination report specifically notes there is no ankylosis present in either wrist joint. 

The Board acknowledges the September 2014 VA examination does not fully comply with the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in that it does not provide ranges of motion in both active and passive motion.  However, as the Veteran is in receipt of the maximum schedular evaluation based upon limitation of motion of the wrists, the Board finds there is no prejudice in relying on the findings of the September 2014 VA examination.  There is essentially no limitation of passive or active motion that could be shown which would provide a basis for an increased rating.

Without medical evidence of ankylosis of either wrist joint, the Board finds a preponderance of the evidence is against an increased initial evaluation for osteoarthritis of the left and right wrists.  As such, a higher evaluation is not warranted for the Veteran's bilateral wrist disability.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).


Degenerative Disc Disease of the Lumbar Spine

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling prior to September 22, 2014, and 40 percent thereafter.  He asserts a higher evaluation is warranted at all stages of the appeal.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  Id.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Also pertinent to the instant appeal is Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

Turning to the record, the Veteran was provided a VA examination in June 2010.  He reported subjective symptoms of severe back pain of variable frequency, precipitated by prolonged sitting, standing, and ambulation, and somewhat relieved with ibuprofen.  While the Veteran reported flare-ups, he was unable to provide details.  Physical examination revealed forward flexion limited by pain to 40 degrees without additional loss of motion due to repetitive use, lack of endurance, or weakness.  The VA examiner was unable to offer an opinion as to the degree of additional limitation during flare-ups without resorting to speculation due to the lack of details provided by the Veteran.  There was no ankylosis in any spinal segment, and a neurological examination was normal.

At a September 2014 VA examination, the Veteran reported low back pain that is aggravated after prolonged standing or ambulation and also at times in bed.  Following repetitive testing, flexion of the lumbar spine was limited to 30 degrees of motion.  Sensory testing was normal, and the examiner found the Veteran does not experience radiculopathy or other neurologic abnormalities.  Finally, the Veteran did not experience incapacitating episodes in the previous 12 months.

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates the Veteran is not entitled to an initial evaluation greater than 20 percent for his low back disability prior to September 22, 2014, or 40 percent thereafter.  See 38 C.F.R. § 4.71a, General Rating Formula.  The Board observes there is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less prior to September 22, 2014, or favorable ankylosis of the thoracolumbar spine at any point during the appeal.  Id.  Furthermore, there is no evidence of physician-prescribed bedrest totalling at least four weeks at any point during the appeal period.  Finally, there is no competent evidence of record to indicate the Veteran suffers from radiculopathy or bowel or bladder impairment that would warrant a separate evaluation for neurological manifestations of his lumber spine disability.

In light of the above, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 20 percent prior to September 22, 2014, or 40 percent thereafter, for his service-connected lumbar spine disability at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.  However, a preponderance of the evidence is against an increased evaluation at any point during the appeal; thus, this rule does not apply and the claim must be denied.

Final Considerations

The Board acknowledges the Veteran's subjective complaints of pain through his ranges of motion of the wrists and lumbar spine.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the wrists or lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an increased initial evaluation any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected disabilities warrant initial evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral foot, wrist, and lumbar spine disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disabilities (e.g., pain, weakness, and limited motion of the feet, wrists, and lumbar spine) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected bilateral hallux valgus, osteoarthritis of the bilateral wrists, or degenerative disc disease of the lumbar spine, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left elbow disability is denied.

Service connection for a right elbow disability is denied.

A single initial evaluation of 10 percent for bilateral hallux valgus with osteoarthritis of the bilateral first metatarsophalangeal joints is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for osteoarthritis of the left wrist is denied.

An initial evaluation in excess of 10 percent for osteoarthritis of the right wrist is denied.

An initial evaluation in excess of 20 percent prior to September 22, 2014, and 40 percent thereafter, for degenerative disc disease of the lumbar spine is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


